                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             STATESVILLE DIVISION
                       DOCKET NO. 5:15-CR-00041- -MOC-DCK-1


UNITED STATES OF AMERICA,              )
                                       )
            vs.                        )
                                       )                              ORDER
SAMUEL HENRY VINCI JR.,                )
                                       )
                  Defendant.           )
_______________________________________)

       THIS MATTER comes before the Court on Defendant’s pro se Motion for Compassionate

Release. See Doc. No. 45. Having reviewed the motion, the Court finds that a response from the

Government is needed to fully consider its merits. Therefore, the Court enters the following Order.


                                            ORDER

       IT IS, THEREFORE, ORDERED that the Government SHALL RESPOND to

Defendant’s Motion for Compassionate Release within seven days of the entry of this Order.



                                                 Signed: October 15, 2020




      Case 5:15-cr-00041-MOC-DCK Document 46 Filed 10/15/20 Page 1 of 1
